Citation Nr: 1425763	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to an initial rating greater than 30 percent for coronary artery disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for coronary artery disease was granted by a June 2011 rating decision, and a 30 percent evaluation was assigned, effective March 23, 2011.  The Veteran asserts that an evaluation greater than 30 percent is warranted for his service-connected coronary artery disease.

Toward that end, in his September 2011 notice of disagreement, the Veteran reported that, in August 2011, he had to have a second stint placed, and that his surgery was performed at the VA Medical Center in Minneapolis, Minnesota.  Although the Veteran's VA treatment records have been obtained, the Veteran was last provided with a VA examination to determine the current severity of his heart disease in April 2011.  As the Veteran's coronary artery disease required additional surgery after the April 2011 VA examination, the evidence reflects that his heart disease has worsened since he was last examined.  Additionally, in a May 2014 brief, the Veteran's representative argued that the Veteran's coronary artery disease has worsened since he was last examined by VA.

Accordingly, as the Veteran was last provided with a VA examination addressing the severity of his coronary artery disease in April 2011, over three years ago, and because the evidence of record reflects that his coronary artery disease has worsened since that time, the Veteran should be provided with a more contemporaneous VA examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease.  The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the disability, to include an assessment of exercise capacity in terms of METs (metabolic equivalent) that results in dyspnea, fatigue, angina, dizziness or syncope; left ventricular function; and commentary on the presence, or lack thereof, of congestive heart failure, and its frequency.  If a determination of METs by exercise testing cannot be done for medical reasons, then the examiner should provide an estimate of the level of activity expressed in METs and supported by specific examples (such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness or syncope.

2.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  When the above development has been completed, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the case to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



